Citation Nr: 9912543	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  95-20 956A	)	DATE
	)
	)

On appeal from the                                    
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cause of death, 
claimed as secondary to Agent Orange exposure in service.

2.  Entitlement to service connection for cause of death, 
other than as secondary to Agent Orange exposure in service.

3.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1967 to April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
for service connection for the veteran's cause of death 
secondary to Agent Orange exposure in service and entitlement 
to Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35.  During the course of the appeal, a March 1996 
rating decision also denied the appellant's reopened claim 
for the veteran's cause of death, on a basis other than as 
due to Agent Orange exposure in service.  


FINDINGS OF FACT

1.  Following a rating action by the RO in August 1991, the 
appellant was notified in a letter dated September 1991 that 
her claim for service connection for the cause of the 
veteran's death was denied; although she was provided her 
appellate rights, she did not appeal.

2.  Evidence received since the RO's August 1991 rating 
decision is probative of a causal link between the cause of 
the veteran's death and his active military service.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

4.  The veteran died in May 1991, at the age of 42.  The 
immediate cause of death was multiple organ complications of 
chronic renal failure.  Subsequent medical opinions, both 
private and VA, show that Kaposi's sarcoma was a contributing 
cause of death.

5.  Kaposi's sarcoma and kidney disease are not listed as 
presumptive diseases under 38 C.F.R. § 3.309 as diseases 
associated with exposure to Agent Orange; there is no 
evidence the veteran had any of the listed diseases and is 
not presumed exposed to Agent Orange in service.

6.  Neither Kaposi's sarcoma nor kidney disease was shown 
during service or in the first postservice year.

7.  At the time of his death, the veteran was service-
connected for a skin disorder identified as tinea versicolor, 
rated 10 percent disabling since October 1970.

8.  The veteran's service-connected tinea versicolor did not 
contribute substantially or materially to cause the veteran's 
death.

9.  The veteran's fatal kidney failure and Kaposi's sarcoma 
were not the result of disease or injury during the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The August 1991 decision of the RO denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the RO's August 1991 rating 
decision denying service connection for the cause of the 
veteran's death is new and material, and the appellant's 
claim for service connection for the cause of the veteran's 
death is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156 (1998).

3.  A disability incurred or aggravated during service did 
not cause or contribute substantially or materially to cause 
the veteran's death. 38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (1998).

4.  Eligibility for educational assistance benefits is not 
established.  38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 
21.3021 (1998),  Sabonis v. Brown, 6 Vet.App. 426, 460 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

A.  Service Connection and the Requirement of a Well-Grounded 
Claim

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Board finds that the claim is well 
grounded and that there is no further duty to assist the 
claimant in the development of the claim.  38 U.S.C.A. § 
5107.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  Service 
connection may also be granted for cancer if it becomes 
manifest to a degree of 10 percent within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

B.  Claims Arising  from Agent Orange Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has a disease listed in 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(1998).  If a veteran was exposed to a herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected, if the requirements of 
38 C.F.R. § 3.307(a) (1998) are met, even if there is no 
record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.309(e) (1998).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1998).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
61 Fed.Reg. 414421 (1996).

C.  Claims for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death. 38 C.F.R. § 3.312(a) (1998).  For a service connected 
disability to be the principle cause of death it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. 38 C.F.R. § 3.312(b) 
(1998).  For a service connected disability to be a 
contributory cause of death it must have contributed 
substantially or materially, and combined to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(c)(1) 
(1998).

In cases involving service connection for the cause of the 
veteran's death the first element of a well-grounded claim, 
evidence of a current disability is always met; the current 
disability is the condition which caused the veteran to die.  
However, the last two elements must be supported by evidence 
of record.  Specifically the third element requires competent 
medical evidence of a nexus between the cause of the 
veteran's death and his service-connected disabilities or his 
active service.  Ruiz v. Gober, 10 Vet. App. 352 (1997); 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

D.  Reopening a Claim with New and Material Evidence

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") correctly construed 38 U.S.C. §§ 5108 and 7104 in 
holding that the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the Court provided a standard, 
adopted from a district court decision pertaining to social 
security benefits, for determining whether evidence submitted 
by a claimant was "new and material".  See Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989).  Although a definition of new and material 
evidence at that time recently had been promulgated by VA, 
the Court stated that the VA regulation was not 
"inconsistent" with the standard articulated in Chisholm 
and that the standard in Chisholm was "clearer and more 
easily applied".  Colvin, 1 Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, No. 97-1534 (U. S. Vet. App. Feb. 17, 1999) 
(en banc), the Court held that the two-step process set out 
in Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, supra:  VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See also Winters v. West, No. 97-2180 
(U. S. Vet. App. Feb. 17, 1999) (en banc).  Although prior to 
Hodge a conclusion that new and material evidence had been 
presented necessarily meant that the reopened claim was well 
grounded, the Court stated in Elkins that the Federal Circuit 
in Hodge effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong of Colvin, supra.  There is no duty 
to assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).

II.  Factual Background

The appellant originally argued that recurrent and persistent 
skin infections during service, coupled with delayed healing 
from wound infections led to infection which precipitated 
kidney problems.  Kidney disease ultimately became kidney 
failure followed by renal transplant.  This, she claims, 
resulted in immune system weakness allowing the development 
of Kaposi sarcoma which caused the veteran's death.  

Service medical records showed treatment on numerous 
occasions for sores, lesions, and infections on the buttocks, 
legs, and feet, diagnosed as "ecthyma" and "jungle rot."  
Examination on separation noted "severe recurrent, disabling 
skin disease of feet and legs."  The veteran was originally 
granted service connection for "tinea versicolor with 
history of ecthyma of both feet and legs" claimed as jungle 
rot incurred in Vietnam in a January 1971 rating decision. 

A November 1978 VA examination noted a diagnosis of chronic 
glomerulonephritis.  Shortly thereafter he filed a claim for 
secondary service connection for his kidney disease claiming 
that his service-connected skin disorder caused his kidney 
condition.  An August 1979 rating decision denied service 
connection for a kidney condition noting no medical evidence 
of a relationship between his kidney condition and his 
service-connected skin disorder.  A VA hospitalization 
summary, dated May 1982, indicates that the veteran presented 
with total body anasarca.  Three kidney biopsies were 
performed, resulting in a diagnosis of "focal 
glomerulosclerosis."  A June 1982 VA treatment record shows 
a diagnosis of end stage renal disease secondary to focal 
glomerulosclerosis, and noted that he had hypertension due to 
his kidney disease.

In a May 1983 statement, the veteran's private physician, R. 
Sandler, MD, stated that the veteran was currently under his 
treatment for chronic maintenance hemodialysis and was 
dialyzing at home three times per week.  After reviewing 
medical records provided to him, he added that "impetiginous 
type skin eruptions have been associated with 
glomerulonephritis especially post-streptococcal variety."  
The RO continued the denial of service connection noting that 
Dr. Sandler's opinion failed to specifically relate the 
veteran's current kidney disorder to his skin condition 
treated in service, which was not shown to be streptococcal, 
and was therefore no more than speculative of such a link.  
This was confirmed in an August 1984 decision of Board.

In December 1989, the veteran filed a claim for service 
connection for "soft tissue Kaposi Sarcoma" noting that he 
had been accepted into the Agent Orange payment program.  A 
January 1990 letter from J. Policzer, MD, noted that the 
veteran had been referred by his nephrologist, Dr. Sandler.  
He had undergone renal transplantation and most recently had 
been found to have the onset of diffuse Kaposi's sarcoma 
involving both skin and internal organs.  A February 1990 
letter from Dr. Sandler noted that the veteran had a 
diagnosis of Kaposi's sarcoma that developed in April 1989.  
"This occurred while he was being treated for a renal 
transplant because of renal failure that he incurred while in 
the military."  

In May 1991, the veteran died while a hospital inpatient, 
before the RO could adjudicate his pending claims.  The 
veteran's spouse, the appellant, filed a claim for Dependency 
and Indemnity Compensation (DIC) in May 1991.  Terminal 
hospitalization records were requested from the hospital in 
which the veteran died.  In response, a death summary 
prepared by Dr. Sandler was received which noted the 
veteran's medical history of glomerulonephritis for which end 
stage renal disease developed requiring hemodialysis and 
eventually a renal transplant.  His recovery was complicated 
by development of Kaposi's sarcoma and chronic rejection.  He 
had been admitted to the hospital in April 1991 acutely ill 
with anemia, metabolic acidosis, and abdominal pain.  Despite 
aggressive therapy, his condition deteriorated and he died 
approximately five weeks following admission.  An autopsy was 
performed which resulted in fifteen separate findings and 
which concluded that the cause of death was "multiple organ 
complications of chronic renal failure."  This cause of 
death was also noted on the death certificate as an immediate 
cause of death.  It was the only cause of death noted on the 
death certificate.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in an August 1991 rating 
decision which noted that the disease process which resulted 
in the veteran's death was neither incurred in nor aggravated 
by his military service.  In July 1994, the appellant 
requested that the claim be reopened "as the veteran died of 
soft tissue sarcoma which was a residual of his exposure to 
Agent Orange."  An August 1994 letter was received from the 
veteran's private physician, Dr. Sandler, who stated that the 
veteran "developed glomerulonephritis while in Vietnam and 
had progressive renal failure, requiring hemodialysis.  He 
received a renal transplant . . . and subsequently developed 
progressive fatal Kaposi's sarcoma."  In March 1995, service 
connection was again denied for the cause of the veteran's 
death, now claimed as a result of exposure to Agent Orange in 
service.  The appellant appealed this decision to the Board.

With the appellant's July 1995 substantive appeal, she 
submitted additional medical evidence.  A letter dated June 
1995 was included from the medical examiner's office, 
apparently in response to a request by the veteran's family 
as to whether Kaposi's sarcoma was contributory to the 
veteran's death.  Following a review of the veteran's medical 
history contained in hospital records where the veteran 
underwent transplantation, the hospital where he eventually 
died, and the report of his autopsy, the medical examiner 
stated the following:  ". . . it is our professional opinion 
that Kaposi's sarcoma, found operatively and during autopsy, 
was a source of considerable pre-mortem morbidity and a 
substantial contributing cause in the death of [the 
veteran]."  Also included were letters from Drs. Sandler and 
Policzer, apparently in response to the same inquiry received 
at the medical examiner's office.  Dr. Sandler wrote that the 
veteran died as a result of disseminated Kaposi's sarcoma.  
Dr. Policzer wrote that, based on his review of the records 
of his terminal hospitalization, the cause of death was 
directly due to the bleeding which was directly due to the 
Kaposi' sarcoma.  A copy of the veteran's history and 
physical obtained on admission to the hospital in April 1991 
was included, as well as a copy of a consultation report 
dated May 1991 shortly before his death.  In noting the 
veteran's history, the doctor wrote that "[d]ue to his 
immunosuppression and the fact that he is an Agent Orange 
victim, he has developed Kaposi's sarcoma."  Several 
diagnoses were noted on the consultation report, the last 
being "Kaposi's sarcoma felt to be [secondary] to Agent 
Orange exposure [and] immunosuppressive therapy."  Finally, 
the appellant included a duplicate copy of the autopsy 
report, a copy of the veteran's Army physical profile, dated 
December 1968, and a copy of a December 1984 letter from Dr. 
Sandler in which he wrote the following, in its entirety:

[The veteran] has a diagnosis of renal 
failure, secondary to glomerulonephritis.  
There appears to be strong clinical 
evidence from his past history that the 
recurrent and persistent skin infections 
that he acquired while in the military 
[overseas] could have [precipitated] his 
renal disease which has led to renal 
failure.

In November 1997, on initial review of the veteran's appeal, 
the Board requested an opinion from a medical expert at the 
VA Medical Center in Jackson, Mississippi.  An opinion was 
requested as to whether the veteran's chronic renal failure 
and/or his Kaposi's sarcoma was either a principal or 
contributing cause of death, and if so whether these were 
related to either his inservice chronic skin disease or 
presumed Agent Orange exposure.

Opinions were received in January from two physicians on the 
above issues.  A. Patel, MD, identified as the Chief of the 
Nephrology Section wrote that after reviewing the patient's 
records, including the autopsy report, "it appears that the 
patient did not die from chronic renal failure per se.  
Chronic renal failure in this patient was probably secondary 
to focal glomerulosclerosis (as per renal biopsy) which is 
not known to be related to chronic skin disease or agent 
orange exposure."  

M. Shatley, MD, identified as the Chief of the Dermatology 
Section, reviewed the veteran's medical history and wrote the 
following:

In March 1978, the patient was diagnosed 
with nephrotic syndrome with a renal 
biopsy revealing focal 
glomerulosclerosis.  However, no biopsy 
report could be found in the chart.  
There is no medical evidence suggesting 
that Tinea versicolor, 'the inservice 
chronic skin condition,' is related to 
nephrotic syndrome.  There is also no 
evidence in the medical chart that the 
patient continued to have active 
infection of his lower legs, therefore, 
no evidence to link his Ecthyma treated 
ten years prior to his kidney condition.  
His chronic renal failure lead to renal 
transplantation immunosuppression and 
subsequent development of Kaposi's 
sarcoma.

From reviewing the autopsy report, the 
patient died of septicemia and bleeding 
secondary to disseminated Kaposi's 
sarcoma.  Therefore, Kaposi's sarcoma 
appears to be the contributing cause of 
this patient's death.  Kaposi's sarcoma 
is known to develop in immunosuppressed 
transplantation patients, however, it is 
not known at this time to be related to 
Agent Orange exposure.

III.  Analysis

A.  Service Connection for Cause of Death, 
Secondary to Agent Orange Exposure in Service

The claim for service connection for the cause of the 
veteran's death secondary to Agent Orange exposure in service 
is well grounded.  The veteran served in Vietnam, and a May 
1991 medical opinion appears to relate his fatal Kaposi's 
sarcoma to exposure to Agent Orange.  The claim is therefore 
plausible and "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  All relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

The veteran died in May 1991.  Both the death certificate and 
the results of an autopsy concluded that he died of 
"multiple organ complications of chronic renal failure."  
Although not listed on the death certificate, there is 
substantial evidence that his cause of death included 
Kaposi's sarcoma.  In a separate letter to the veteran's 
family from the medical examiner's office where the veteran 
was autopsied, the chief medical examiner wrote that "it is 
our professional opinion that Kaposi's sarcoma . . . was a 
source of considerable pre-mortem morbidity and a substantial 
contributing cause in the death of the [veteran]."  Letters 
from the veteran's private physicians, Drs. Sandler and 
Policzer also supported the conclusion that the veteran died 
of Kaposi's sarcoma.  One of two VA expert medical opinions 
addressing the cause of the veteran's death concluded that 
the veteran "died of septicemia and bleeding secondary to 
disseminated Kaposi's sarcoma.  Therefore Kaposi's sarcoma 
appears to be the contributing cause of this patient's 
death."  The Board will therefore consider both chronic 
renal failure and Kaposi's sarcoma as causes of the veteran's 
death.

Neither chronic renal failure nor Kaposi's sarcoma is 
entitled to presumptive service connection under the 
applicable regulations regarding Agent Orange exposure.  38 
C.F.R. § 3.309(e) (1998).  Nor is there any competent medical 
evidence to indicate that the veteran was ever diagnosed with 
any of the listed diseases.  Although the appellant has 
contended that the veteran's fatal Kaposi's sarcoma was in 
fact a soft tissue sarcoma, which is one of the listed 
diseases, the regulations specifically exclude Kaposi's 
sarcoma as a soft tissue sarcoma.  See 38 C.F.R. § 3.309(e) 
(Defining soft-tissue sarcoma for purposes of the presumption 
as "other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma")(italics added).  38 C.F.R. 
§ 3.309(e) (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed.Reg. 
341 (1994).  The Board therefore concludes that the veteran's 
cause of death, because it was not due to one of the diseases 
listed in 38 C.F.R. § 3.309(e), cannot be presumed to be 
service connected.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that in view of 
the plain language of 38 U.S.C. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii), neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of a well-
grounded claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C. § 1116(a) or 
38 C.F.R. § 3.309(e). McCartt v. West, 12 Vet. App. 164 
(1999).  Therefore, in the absence of one of the presumptive 
diseases, to establish service connection on a direct basis 
due to exposure to Agent Orange, the veteran must show both 
nexus and exposure to Agent Orange.  

Although the appellant stated in her July 1994 claim that 
"the veteran died of soft tissue sarcoma which was a 
residual of his exposure to Agent Orange," her statements 
are not competent evidence to establish the cause of the 
veteran's death.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because she is not shown 
to be a medical professional, she is not competent to make a 
determination that the veteran died of soft tissue sarcoma or 
that his fatal disease was the result of Agent Orange 
exposure in service.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The only medical evidence submitted in support of the 
veteran's claim that the veteran's cause of death was due to 
exposure to Agent Orange in service is a consultation report 
prepared shortly before the veteran's death.  Under the 
heading "PAST MEDICAL HISTORY" the consultant noted "[d]ue 
to his immunosuppression and the fact that he is an Agent 
Orange victim, he has developed Kaposi's sarcoma."  The 
consultation report listed five diagnoses, the last of which 
was "Kaposi's sarcoma felt to be [secondary] to Agent Orange 
exposure [and] immunosuppressive therapy."

Because this statement appeared to present a possible link 
between the veteran's fatal Kaposi's sarcoma and Agent Orange 
exposure in service, an expert medical opinion was requested.  
The Chief of the Nephrology section at the VA Medical Center 
in Jackson wrote that it appeared that the veteran died of 
focal glomerulosclerosis "which is not known to be related 
to . . . Agent Orange exposure."  The Chief of the 
Dermatology Section wrote that Kaposi's sarcoma was a 
contributing cause of the veteran's death, and "is known to 
develop in immunosuppresed transplantation patients, however, 
it is not known at this time to be related to Agent Orange 
exposure."

The Board considers the above VA medical opinions to be more 
probative of the question of whether there is a link between 
the veteran's fatal Kaposi's sarcoma and exposure to Agent 
Orange in service.  The consultation report was clearly 
prepared to address the treatment needs of the veteran during 
his final days of life, addressing the cause of his condition 
only as it had been related to him by patient history.  This 
is evident from the placement of both Agent Orange 
references, the first under the heading "PAST MEDICAL 
HISTORY" and the second as the last two in a list of 
diagnoses beginning with "[history of] exposure to Agent 
Orange."  The consultant's choice of words is also 
significant.  He writes "Kaposi's sarcoma felt to be 
[secondary] to Agent Orange exposure [and] immunosuppressive 
therapy" (italics added).  While the consultant's choice of 
word alone is not enough to render the statements 
speculative, when viewed in the context of the entire report 
and the apparent purpose of the consultation which was to 
treat the veteran's present condition and not diagnose the 
etiology of his disorder, the Board finds that this has less 
probative weight than the VA medical opinions.

In contrast, the VA medical opinions were solicited to 
specifically address the question of a possible nexus between 
the veteran's terminal condition and exposure to Agent 
Orange.  While the VA medical opinions differ in diagnosis of 
the ultimate cause of the veteran's death, they both agree 
that his fatal disease, whether focal glomerulosclerosis or 
Kaposi's sarcoma, is not known to be related to Agent Orange 
exposure.  Although one of the VA opinions agrees with the 
consultant's report insofar as attributing Kaposi's sarcoma 
to immunosuppression, neither supports the claim that 
Kaposi's sarcoma developed secondary to Agent Orange 
exposure.  The distinction is one of quality as well as 
quantity.  The VA medical opinions are unequivocal in 
rejecting exposure to Agent Orange as the cause of the 
veteran's fatal Kaposi's sarcoma, whereas the consultant's 
report refers to both Agent Orange exposure and 
immunosuppressive therapy which are "felt to be" causes of 
the veteran's Kaposi's sarcoma.  Thus, the VA opinions are 
more probative of a connection between Kaposi's sarcoma and 
Agent Orange exposure and the preponderance of the evidence 
is against the claim for service connection for the cause of 
the veteran's death, secondary to Agent Orange exposure in 
service.  Because Agent Orange is not shown to be the cause 
of the veteran's fatal Kaposi's sarcoma, the Board need not 
consider the question of whether the veteran was actually 
exposed to Agent Orange in service.

Because the evidence is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Finally, the Board notes that evidence in the claims file 
shows that the veteran may have been in receipt of payments 
under the Agent Orange Payment Program.  The standards 
required for receipt of compensation under the Agent Orange 
Veteran Payment Program appear to be very different from 
those required to establish a service-connected disability 
for VA purposes under the appropriate law and regulations.  
"The Program eligibility requirements quite clearly appear 
to be simply service, exposure to Agent Orange, and total 
disability."  Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Therefore, a veteran's participation in the Agent Orange 
Payment Program would not be probative of any disability 
resulting from exposure to Agent Orange for VA purposes.

B.  Service Connection for Cause of Death, 
On a Basis Other Than Due to Exposure to Agent Orange in 
Service

Initially, the Board notes that while the decision on appeal 
involved the issue of service connection for the cause of the 
veteran's death, the appellant was specifically claiming that 
the veteran died of Kaposi's sarcoma incurred as a result of 
exposure to Agent Orange during his service in Vietnam.  
During the course of the appeal, the appellant reiterated her 
original claim that the veteran died of kidney disease which 
developed from skin infections in service.  This claim was 
also denied.  Insofar as this has already been the subject of 
a rating decision in August 1991, the Board must first 
determine whether new and material evidence has been 
submitted to reopen the claim on this basis, apart from her 
claim relating to Agent Orange exposure in service.

The last final denial of the appellant's claim for the 
veteran's cause of death was in August 1991.  The RO 
determined at that time that the disease process which caused 
the veteran's death, chronic renal failure as noted in the 
autopsy findings and on the death certificate, "was neither 
incurred in nor aggravated by his military service."  
Although she was notified of this decision in a September 
1991 letter, she failed to file a timely appeal and the 
decision became final.  38 U.S.C.A. § 7105(c) (West 1991).  
Since then, the appellant has submitted several new items of 
evidence, including a letter from the veteran's private 
physician dated December 1984 which appears to relate skin 
infections in service to the development of renal disease.  
While this letter predates the prior final decision, the 
Board can find no earlier copy of this letter in the claims 
file than the one submitted with the appellant's July 1995 
substantive appeal, and no reference in the August 1991 
rating decision that this letter was ever considered.  Thus, 
the new evidence also is relevant to and probative of the 
issue at hand which is whether there is a link between the 
veteran's cause of death and disease shown in service.  The 
evidence is material because it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of" the veteran's cause of death.  See Hodge, 155 F.3d 1356 
(1998).  Accordingly, without considering whether the 
evidence will change the outcome of the claim, the Board 
concludes that the additional evidence submitted in support 
of the veteran's claim is new and material evidence 
sufficient to reopen the claim for service connection for the 
cause of the veteran's death.

The Board notes at this point that Bernard v. Brown, 4 Vet. 
App. 384 (1993) provides that to establish no prejudice to 
the appellant by rendering a decision on the merits of claims 
which were denied by the RO on the basis of finality, it must 
be shown that the appellant had sufficient notice of the need 
to address those issues in his submissions and arguments.  
Arguments on the merits have been presented both by the 
appellant and by her accredited representative, and 
statements of the case have provided ample notice of the 
applicable law and regulations pertaining to her claim.  
Thus, the Board concludes that the appellant would not be 
prejudiced by our rendering a decision on the merits.

Having reopened the claim for service connection for the 
cause of the veteran's death on a basis other than as a 
result of exposure to Agent Orange, and before proceeding to 
consider the claim on the merits, the Board next finds the 
claim "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The December 1984 letter provides a 
medical opinion linking skin infections in service to the 
development of renal disease, the cause of the veteran's 
death.  The claim is therefore plausible.  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

As noted above under section "A" in the analysis relating 
to Agent Orange exposure, the medical evidence shows that 
both chronic renal failure and Kaposi's sarcoma are causes of 
the veteran's death.  The appellant contends that persistent 
skin infections during service, coupled with delayed healing 
from wound infections led to infection which precipitated 
kidney problems.  Kidney disease ultimately became kidney 
failure followed by renal transplant.  This, she claims, 
resulted in immune system weakness allowing the development 
of Kaposi sarcoma which caused the veteran's death.

In support of this argument, the appellant has presented no 
less than five (5) separate statements from the veteran's 
private physician, Dr. Sandler, dating from May 1983 when, 
following a review of the medical records, he stated that 
"impetiginous type skin eruptions have been associated with 
glomerulonephritis especially post-streptococcal variety."  
A December 1984 letter stated that the veteran had a 
diagnosis of renal failure and that there appeared to be 
"strong clinical evidence from his past history that the 
recurrent and persistent skin infections that he acquired 
while in the military [overseas] could have [precipitated] 
his renal disease which has led to renal failure."  A 
February 1990 letter stated that the veteran had a diagnosis 
of Kaposi's sarcoma that developed in April 1989 which 
"occurred while he was being treated for a renal transplant 
because of renal failure that he incurred while in the 
military."  After the veteran's death, Dr. Sandler wrote two 
more letters.  In May 1994, he wrote that the veteran died of 
disseminated Kaposi's sarcoma and an August 1994 letter 
stated that the veteran "developed glomerulonephritis while 
in Vietnam and had progressive renal failure, requiring 
hemodialysis.  He received a renal transplant . . . and 
subsequently developed progressive fatal Kaposi's sarcoma."  

On initial review of the veteran's appeal, the Board 
requested expert medical opinions because Dr. Sandler's 
statements appeared to present a possible link between the 
veteran's fatal Kaposi's sarcoma and his skin disorder in 
service.  The Chief of the Nephrology Section at the VA 
Medical Center in Jackson wrote that it appeared that the 
veteran died of focal glomerulosclerosis "which is not known 
to be related to . . . chronic skin disease. . . ."  The 
Chief of the Dermatology Section wrote that in March 1978, 
the veteran was diagnosed with nephrotic syndrome with a 
renal biopsy revealing focal glomerulosclerosis.  He added:

There is no medical evidence suggesting 
that Tinea versicolor, 'the inservice 
chronic skin condition,' is related to 
nephrotic syndrome.  There is also no 
evidence in the medical chart that the 
patient continued to have active 
infection of his lower legs, therefore, 
no evidence to link his Ecthyma treated 
ten years prior to his kidney condition.  
His chronic renal failure lead to renal 
transplantation immunosuppression and 
subsequent development of Kaposi's 
sarcoma.

For the following reasons, the Board finds the VA opinions 
more probative of a nexus between the veteran's fatal renal 
disease with Kaposi's sarcoma and his active service.  
Although Dr. Sandler's statements are the strongest evidence 
in support of such a link, particularly the December 1984 
letter in which he states that there is "strong clinical 
evidence" that skin infections during service could have 
precipitated his renal disease, these must be interpreted in 
the context of his initial statement made in May 1983.  In 
that letter, he wrote that "impetiginous type skin eruptions 
have been associated with glomerulonephritis especially post-
streptococcal variety."  It is clear that Dr. Sandler refers 
only to "impetiginous type" skin eruptions, and not the 
Tinea versicolor for which the veteran received service 
connection.  Although he was diagnosed in service with 
ecthyma, which apparently caused scarring on his lower legs 
as noted on postservice VA examination, treatment for this 
during service stopped after his departure from Vietnam, and 
his separation examination noted "no sequelae" of his 
inservice skin condition.  His only active skin disorder on 
subsequent VA examination was diagnosed as tinea versicolor, 
suggesting that ecthyma was acute and transitory during 
service and resolved with only residual scarring of the legs.  
Moreover, Dr. Sandler's subsequent statement that there 
appears to be "strong clinical evidence from his past 
history that the recurrent and persistent skin infections 
that he acquired while in the military [could have 
precipitated] his renal disease" does not distinguish 
between the veteran's inservice diagnosis of ecthyma, which 
was resolved on separation, and his Tinea versicolor, which 
was apparently the only "recurrent and persistent" skin 
infection active after his separation.  Although he also 
states that there is "strong clinical evidence" to support 
this, he does not state what this evidence is.  As such, 
these statements can be no more than speculative.

The VA medical opinion from the Chief of the Nephrology 
Section disputes Dr. Sander's opinion, stating that the 
veteran died of focal glomerulosclerosis "which is not known 
to be related to . . . chronic skin disease. . . ."  More 
significantly, the VA medical opinion from the Chief of the 
Dermatology Section specifically distinguishes between the 
ecthyma in service and the service-connected tinea 
versicolor:

There is no medical evidence suggesting 
that Tinea versicolor, 'the inservice 
chronic skin condition,' is related to 
nephrotic syndrome.  There is also no 
evidence in the medical chart that the 
patient continued to have active 
infection of his lower legs, therefore, 
no evidence to link his Ecthyma treated 
ten years prior to his kidney condition.

Because this statement is more accurate in making the 
distinction between the veteran's inservice skin disorders, 
it is a more complete medical opinion than Dr. Sanders'.  
Because it is more complete, it is also more probative of 
whether there is any nexus between his fatal disease and any 
skin disorder in service.

Dr. Sanders' later conclusions that the veteran developed 
renal disease while in the military are without any 
supporting reasons, and are simply contradicted by the 
evidence of record.  There is no evidence in the service 
medical records of any renal disease.  The medical evidence 
shows that the veteran was treated in April 1978 with a 
history of hospitalization in the previous month for 
nephrotic syndrome with gradual improvement in renal 
function.  In his November 1978 VA examination, the veteran 
gave a history of "focal nephrosclerosis known since [March] 
1978."  Therefore, the date of onset of his kidney disease 
appears to be March 1978, which is too remote from his 
service more than eight years earlier to be causally linked.  
Moreover, the medical evidence clearly shows that Kaposi's 
sarcoma developed later as a consequence of his 
immunosuppression resulting from his kidney transplant.

The Board concludes that the veteran's service-connected 
tinea versicolor did not contribute substantially or 
materially to cause the veteran's death, nor was the 
veteran's fatal kidney disease or Kaposi's sarcoma caused by 
active service.  The preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.  Because the evidence is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (1998).  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

C.  Entitlement to Dependents' Educational Assistance

The appellant is seeking dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 (West 1991).  Basic eligibility 
for Chapter 35 educational assistance benefits is established 
for a veteran's child or spouse if the veteran dies from a 
service-connected disability or has a total disability 
permanent in nature or is missing in action, or is captured 
or forcibly detained by a foreign government.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. § 21.3021 (1998).  Because it is 
already established that the veteran did not die of a 
service-connected disability, and the other criteria are not 
met, there is no basis on which to grant entitlement under 
the law.

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet.App. 426, 460 (1994) (in which the Court upheld the 
Board's denial of benefits to the veteran because there was 
simply no authority in law which would permit the VA to grant 
appellant's requests).  Therefore, the claim for educational 
assistance benefits must be denied because of the lack of an 
eligible recipient under the law.


ORDER

Service connection for the cause of the veteran's death, 
including as due to Agent Orange exposure, is denied.

Entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

